DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/11/2022.
Claims 1, 3, 6, 7, 9-11 have been amended.
Claim 5 has been canceled.
Claims 1-4, 6-11 are allowed.

Allowable Subject Matter
Claims 1-4, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “wherein sequenced storage locations are defined in each of the storage drives; wherein the first parity group allows data belonging to the same stripe to be stored at storage positions in the same sequence; wherein conversion from the first parity group to the second parity group moves data, belonging to the same stripe and being smaller than or equal to the number of added storage drives, to storage positions of the added storage drives in the same sequence; and wherein data stored at storage positions in another sequence is moved to the free area resulting from the movement of the data in the storage drives to provide the free area.”
	Claim 11 is a method claim corresponding to the system claim 1, and is allowable for the same reasons.
	Claims 2-4, 6-10 depend either directly or indirectly on claim 1 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2013/0,339,601 A1 discloses a storage system capable of dynamically resizing a parity declustered group.
PG Pub. 2010/0,223,531 A1 discloses a semiconductor storage that can dynamically change the number of blocks that construct the parity group and increase the number of parity groups to improve the fault tolerance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 21, 2022